DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with AFCP 2.0 request submitted on 01/12/2022, which have been entered. In the current amendments, claims 1, 2, 7, 9, and 18 are amended and Specification [0029] is amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 01/12/2022, the objection to the Specification, the 35 U.S.C. 112(b) rejection, and the 35 U.S.C. 101 rejection made in the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a system. None of the prior arts, either alone or in combination, teaches the following limitations:
...a grouping component that groups features as expert networks and that combines a subset of the interpretable features to align with a set of operating practices; an expert component that combines a subset of the interpretable features wherein one or more expert networks represents an input feature or group of interpretable features; a neural network or deep learning component that trains a deep learning neural network to quantify contribution of respective individual expert networks at a consumer level; a first post-processing component that extracts, using the deep learning neural network, feature importance at an individual consumer-level as a sensibility of a feature on a final outcome; a second post-processing component that evaluates alternative, what-if, scenarios through sensitivity analysis associated with 

Independent claim 9 is directed to a computer-implemented method. None of the prior arts, either alone or in combination, teaches the following limitations:
...grouping features as expert networks that combine a subset of the interpretable features to align with a set of operating practices; training a deep learning neural network to quantify contribution of respective individual expert networks at a consumer level; extracting, using the deep learning neural network, feature importance at an individual consumer-level decomposed from expert level importance as a sensibility of a feature on final outcome; evaluating alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying, using the deep learning neural network, different controllable actions; consolidating a subset of the practice actions at client or stakeholder levels; and routing respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.

Independent claim 18 is directed to a computer program product. None of the prior arts, either alone or in combination, teaches the following limitations:
...group features as expert networks that combine a subset of the interpretable features to align with a set of operating practices; training a deep learning neural network to quantify contribution of respective individual expert networks at a consumer level; extract, using the deep learning neural network, feature importance at an individual consumer-level decomposed from expert level importance as a sensibility of a feature on a final outcome; evaluate alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying, using the deep learning neural network, 

The closest prior arts of record are the following:
Liu et al. (US 2014/0279263 A1) teaches providing recommendations to consumers, where the recommendations are based on determinations of similarity between desired products and recommended products.
Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) teaches we have applied global–local co-training (GLCT) algorithm with both labeled and unlabeled data.
Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) teaches using a hybrid behavior-modeling method, based on independent component analysis and sensitivity analysis, to directly classify decision behavior in terms of predetermined target measures.
Schwab et al. (“Granger-causal Attentive Mixtures of Experts: Learning Important Features with Neural Networks”) teaches estimating feature importance with neural networks based on the idea of distributing the features of interest among experts in an attentive mixture of experts (AME).
Zuo et al. (“Using Statistical Learning Theory for Purchase Behavior Prediction via Direct Observation of In-store Behavior”) teaches an extraction of purchase behavior using statistical learning theory on dealing with the RFID data, which can describe the purchase behavior into a process of the customers’ in-store behavior
Khan et al. (“Behavioral Modeling for Churn Prediction: Early Indicators and Accurate Predictors of Custom Defection and Loyalty”) teaches a unified analytic framework for detecting the early warning signs of churn.
Pontes et al. (“Design of experiments and focused grid search for neural network parameter optimization”) teaches a  method  for  an  optimized  project  of  a Multi-Layer  Perceptron  (MLP)  network  architecture.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in all the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125